Citation Nr: 1612036	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating higher than 20 percent for osteoarthritis of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a subsequent, May 2014 rating decision, the Appeals Management Center (AMC) increased the rating for the Veteran's left knee disability to 20 percent for the entire appeal period.  The Veteran is presumed to be seeking the highest rating available.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993). 

In a March 2015 decision, the Board denied entitlement to a rating higher than 20 percent for left knee osteoarthritis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a Joint Motion for Remand that vacated the Board's March 2015 decision on the basis that the Board had not properly addressed whether the Veteran was entitled to a separate rating for his left knee under Diagnostic Code 5257.  The Court remanded the matter to the Board for readjudication consistent with the November 2015 order.

The Board notes that the RO is currently processing an appeal via the electronic claims file (VBMS) for service connection for diabetes mellitus, to include as due to herbicide exposure.  In June 2014, the RO notified the Veteran of his right to review by a Decision Review Officer or via the traditional appeals process.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement (NOD) via a letter to the Veteran.  As such, no action will be taken by the Board at this time, and the issue presently before the RO may be the subject of a later Board decision, if ultimately necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On December 9, 2015, the Board sent the Veteran a letter notifying him that his appeal had returned to the Board from the Court, and provided him the opportunity to submit additional argument and/or evidence in support of his appeal.  In a response dated December 17, 2015, the Veteran submitted a December 2015 letter from Dr. Scott West that described his left knee symptoms and how they affected his back.  The Veteran requested that the Board remand his case to the AOJ for review of this medical evidence.   

Additionally, a November 2015 report of VA hospitalization is now of record, and it indicates that the Veteran was hospitalized from November 3, 2015 to November 4, 2015 for a left total knee arthroplasty.  This strongly suggests there are further relevant records dated after the Board's March 2015 decision that should be considered in connection with this matter.  These should be sought as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including any VA inpatient records, and associate them with the Veteran's claims file.  (The last Supplemental Statement of the Case reflects the most recent records considered in regards to the knee were dated in November 2014.)  

2.  Provide the Veteran an opportunity to submit, or to authorize VA to obtain on his behalf, any outstanding private medical records pertaining to treatment for his left knee disability.  Provide the Veteran with the appropriate authorization forms.  

Following the receipt of any completed authorization forms, request the relevant records from the providers identified.  Make at least two (2) attempts to obtain such records and include documentation in the claims file.  If any requested records are found to be unavailable, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, and any additional development accomplished, as may be indicated and appropriate in cases where a total knee arthroplasty has taken place, re-adjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




